ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 14, and 23 were amended on 12/22/2020
Claims 1-32 are presented for examination.

Examiner’s Statement for Reasons for Allowance
Claims 1-32 are allowed. The following is an examiner’s statement for reasons for allowance: 
The prior art references on record, “Multi-Part Modeling and Segmentation of Left Atrium in C-Arm CT for Image-Guided Ablation of Atrial Fibrillation,” by Zheng et al. (“Zheng”), in view of “Anatomical Characteristics of the Left Atrial Appendage in Cardiogenic Stroke with Low CHADS2 Scores,” by Kimura et al. (“Kimura”), U.S. Patent Publication No. 2014/0071125 (“Burlina”), U.S. Patent Publication No. 2011/0166618 (“Zhang”), teaches machine based classifiers and extraction of LA and LAA measurements to the stroke risk score. However, the prior art references fail to teach the current amendment of the independent claim of “the trained machine learning based classifier maps the extracted LA and LAA measurements and the computed derived metrics for the LA and LAA to the stroke risk score” overcome the current art previously cited as the trained machine learning based classifier actively is mapping the extracted measurements, and this element added upon amendment in combination with the other claimed elements overcomes the 103 rejection. Further, the closest prior art of record, such as the newly found art of Stein (US 2014/0142060 A1) does not anticipate or otherwise 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/K.A.S./Examiner, Art Unit 3626       

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626